Citation Nr: 1339534	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Marine Corps from March 1951 to February 1971, including service in Vietnam; he was awarded the Combat Action Medal and the Navy Commendation Medal with 'V' device.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims that is not already included in the paper claims files, namely VA medical treatment records (CAPRI) dated in 2011.


FINDING OF FACT

The Veteran is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of the combined effects of his service-connected disabilities: coronary artery disease (60 percent rating), bilateral hearing loss (20 percent rating); and degenerative disk and joint disease of the lumbar spine (10 percent).


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (a total rating based on individual unemployability due to service connected disabilities (TDIU).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for coronary artery disease (60 percent rating), bilateral hearing loss (20 percent rating); and degenerative disk and joint disease of the lumbar spine (10 percent).  The combined evaluation for these service-connected disabilities is 70 percent.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his various service-connected disabilities.

The evidence of record indicates that the Veteran has a GED and some college coursework in police science and English.  During his April 2012 audiology examination, he reported that he had worked with a pinball company; in real estate; owning liquor stores; and most recently, truck driving.  As noted in the July 2013 Statement of the Case (SOC), the Veteran was in receipt of Social Security Administration (SSA) benefits since 1993, based on retirement.  The Veteran contends that he is unable to engage in substantial gainful activity due to his service-connected disabilities.

The report of the February 2011 medical examination indicates that the Veteran complained of weakness in his lower back, plus daily pain in his lower back.  He also reported daily flare-ups of his lumbar spine disability that caused pain at the level of 6-7 on a scale of one to ten.  These were noted to be precipitated by stress and lifting and to be alleviated by rest.  The examiner noted that the flare-ups caused a decrease in the Veteran's range of motion and ability to do activities.  The examiner stated that the lumbar spine disability decreased the Veteran's ability to do any form of work and to perform recreational activities, but did not limit his ability to do his usual daily activities.  The Veteran also complained of occasional angina.  The examiner noted that the Veteran underwent an exercise tolerance test in March 2011; the report of that testing states that the Veteran's functional capacity was "poor".  The examining physician rendered a diagnosis of coronary artery disease (CAD) with a moderate degree of functional impairment and limitation of the Veteran's ability to perform his normal activities of daily living.

In a June 2011 addendum, the physician who conducted the February 2011 VA medical examination stated that the exercise tolerance test indicated a moderately severe limitation of the Veteran's activities.  The examiner stated that the CAD would cause moderate to moderately severe limitation of the Veteran's ability to retain employment.  The examiner also stated that the Veteran's lumbar spine disability caused mild to moderate functional impairment and therefore would limit the Veteran's ability to obtain or retain employment.

The report of the February 2011 VA audiology examination stated that the Veteran had moderately severe to profound hearing loss in the right ear and moderate to profound hearing loss in the left ear.  The report of the April 2012 VA audiology examination stated that the Veteran had moderately severe to profound hearing loss in each ear.  The examiner stated that there might be limitations on the type of work the Veteran could do because of his limited ability to use the telephone and because of his difficulty hearing in the presence of background noise.  However, the examiner concluded that the Veteran would be able to work if accommodations were made for his hearing loss.  But the examiner did not discuss what sort of accommodations would be needed.

The Veteran was afforded a VA general medical examination by a nurse practitioner in April 2012.  The Veteran reported experiencing easy fatigability.  He also said that he had difficulty getting up from a seated position and that he experienced back pain and weakness on a daily basis.  The examiner noted that the Veteran was able to walk, but slowly.  The examiner indicated that six different nonservice-connected disorders had no impact on any function of employment.  The examiner concluded that the Veteran's lumbar spine disability would have only a minor impact on his capacity for sedentary labor.  The examiner further stated that the service-connected CAD would not preclude the Veteran's ability to perform sedentary labor.

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of the synergistic effect of all of his service-connected disabilities.  The Board acknowledges the April 2012 VA examiner's opinion that the Veteran was capable of sedentary employment in connection with his lumbar spine disability and in connection with his heart condition.  However, the examiner did not address the effect of the hearing loss or the combined effect of all three service-connected disabilities on the Veteran's capacity for work.  Therefore, this VA medical opinion is of limited probative value.  

The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to get up from a seated position, his ability to walk, his ability to lift and carry, his ability to hear, his stamina and his ability to handle stress.  As such, the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and VA health care personnel support the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the service-connected


ORDER

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


